Order entered June 17, 1960, denying defendant’s motion to dismiss the complaint for insufficiency, unanimously affirmed, on the law and on the facts, with $20 costs and disbursements to respondents. It is clear, and it was confirmed upon oral argument, that the conferences and conversations alleged by plaintiffs were not pleaded as specific acts constituting due *753and full performance, but to establish the chronology of events preceding and following the making of the agreement. Concur — Botein, P. J., Rabin, McNally, Stevens and Eager, JJ.